This appeal is from a final decree sustaining the defendant's demurrers to the bill as amended, and dismissing the same.
The questions presented were fully considered in the first appeal, reported as: American Bakeries Co. et al. v. City of Huntsville, 232 Ala. 612, 168 So. 880, and American Bakeries Co. v. City of Opelika, 229 Ala. 388, 389, 157 So. 206, and on the authority of those decisions the decree of the circuit court is due to be affirmed.
It is so ordered.
Affirmed.
ANDERSON, C. J., and FOSTER and KNIGHT, JJ., concur.